Per Curiam.

The sole issue in this case is whether the Atomic Energy Act of 1954 preempts the Industrial Commission from considering the merits of appellee’s application for an additional award for a specific safety violation. The doctrine of federal preemption has its roots in the Supremacy Clause of the United States Constitution, in Article VI, which states in pertinent part:
“This Constitution, and the Laws of the United States which shall be made in pursuance thereof; * * * shall be the Supreme Law of the Land; and the Judges in every State shall be bound thereby, anything in the Constitution or Laws of any State to the contrary notwithstanding.”
There are generally three tests for federal preemption. Congress may expressly preempt state authority in a given area. Jones v. Rath Packing Co. (1977), 430 U.S. 519. Absent express preemption, where state law conflicts with or frustrates federal law or its objectives, federal law may supersede state law. Florida Lime & Avocado Growers, Inc. v. Paul (1963), 373 U.S. 132. Additionally, if a scheme of federal regulations is so pervasive as to leave no room for the states to supplement it, federal preemption may be found. Rice v. Santa Fe Elevator Corp. (1947), 331 U.S. 218.
The state authority involved in the instant case is the Industrial Commission and its specific safety requirements. The federal law which allegedly preempts the Industrial Commission from applying its specific safety requirements is the Atomic Energy Act of 1954, Section 2011 et seq., Title 42, U.S. Code. The United States Supreme Court discussed the preemption doctrine in the context of the Atomic Energy Act of 1954 in *112the recent case of Silkwood v. Kerr-McGee Corp. (1984), 464 U.S. 238. The Silkwood court held at 256-257:
“* * * [Ijnsofar as damages for radiation injuries are concerned, pre-emption should not be judged on the basis that the Federal Government has so completely occupied the field of safety that state remedies are foreclosed but on whether there is an irreconcilable conflict between the federal and state standard or whether the imposition of a state standard in a damages action would frustrate the objectives of federal law.”
Nowhere in the Atomic Energy Act has Congress expressly preempted state authorities from applying workers’ compensation safety requirements to protect workers at nuclear power plants against safety hazards unrelated to radiation. Similarly, the specific safety requirements embodied in Ohio workers’ compensation law do not conflict with or frustrate the Atomic Energy Act of 1954 or its objectives.
The question which remains is whether the scheme of federal regulations set forth in the Atomic Energy Act is so pervasive as to leave no room for state supplementation. The intent of Congress in promulgating the Atomic Energy Act was to provide regulation and controls necessary to minimize hazards inherent to the production of nuclear power. As recognized by the Silkwood court, that Act does not completely occupy the field of safety at nuclear production facilities. The Atomic Energy Act does not even address the basic safety precautions necessary to protect workers in any manufacturing plant. The instant case involves an injury to a worker because of an allegedly defective scaffold. It could not have been the intent of Congress to allow the state of Ohio to protect every worker who uses a scaffold, except those workers who use scaffolds at atomic energy plants. Since the entire field of safety at núclear production facilities is not regulated by the Atomic Energy Act, the court of appeals was correct in concluding that the Industrial Commission is not preempted from applying Ohio’s specific safety requirements in the .case at bar.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown and Douglas, JJ., concur.
Wright, J., dissents.